Citation Nr: 1431251	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral ankle disorders.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to bilateral knee and bilateral ankle disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1986. This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

This appeal was previously before the Board in July 2010 where, at that time, the Board remanded the claims primarily to obtain private and military records identified by the Veteran, but not associated with the claims file.  The Veteran contends that while he did have a pre-service motorcycle accident injuring his left knee, his knees, ankles, and left hip were also injured during boot camp in the military.  He provided letters he sent his parents while in boot camp describing injuries to his joints.  After service, he claims he underwent occupational examinations (from the Department of Transportation) in the 1980s and received private treatment for his joints.  These records are not currently in of record.

The Veteran was sent a letter to provide release forms for the VA to obtain these records in September 2010.  The letter was returned with a new forwarding address.  The notice indicated that the time period for automatic forwarding had expired, but the new address was provided on the envelope and is currently of record.  The RO re-sent the letter to the old address and, once again, the letter was returned.  An October 2010 report of contact indicates someone from the RO attempted to call the Veteran to get an updated address, but there was no answer and no voicemail.  The Veteran appeared for his September 2010 VA examination and the VA Medical Center had the same address on file.  The Veteran's representative also had the old address.  A supplemental statement of the case was issued and sent to the Veteran's old address, which was returned.  It was sent again, it returned again.  At no time did the RO try to remail any correspondence to the forwarding address provided on the returned mail.

In light of the fact that the remand was primarily to obtain outstanding treatment records and the VA examiner's opinion was largely based on the fact that the Veteran did not have any recorded complaints and/or treatment for decades after service, the Board finds another remand is necessary to attempt to notify the Veteran properly and to obtain these identified records.

Although the Board finds it prudent to make further attempts to contact the Veteran, it is emphasized that the duty to assist is not a one-way street.  If a veteran wishes to help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the circumstances, however, the VA should make additional efforts to send notice to the Veteran and attempt to obtain these identified records.

If additional records are obtained, an addendum opinion from the September 2010 VA examiner will be necessary to ascertain whether the additional information changes the opinion rendered.

Accordingly, the case is remanded for the following action:

1. The RO must send notice to the Veteran's forwarding address listed on the returned envelope dated November 2010 informing him that the VA has been attempting to contact him about his case.  The RO must take all necessary steps to verify ensure that VA the Veteran's current contact information.  If the Veteran cannot be located, all steps taken to verify the address of the Veteran must be documented in the claims file.

2. The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for knee, ankle, and hip disorders since his discharge from the service.  The Veteran must be asked to either provide these records are return signed release forms for the VA to obtain these records, to include Department of Transportation occupational examinations, and private treatment/opinion letters from Dr. M.Y. identified by the Veteran during the September 2009 Board hearing.  If release forms are provided, the RO must make efforts to obtain this evidence.  Regardless of the Veteran's response, the RO must obtain VA treatment records, to the extent they exist.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. If additional evidence is obtained, the September 2010 VA examiner must be requested to provide an addendum to the opinion provided specifically asking if the opinion is different in light of the new evidence.  If the same examiner is not available, the Veteran must be afforded a new appropriate VA examination to determine the current existence and etiology of any bilateral knee, bilateral ankle, and/or left hip disorders found.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must consider the Veteran's pre-service motorcycle accident and injury to his left knee, but also to consider the Veteran's description of in-service injury to his joints and subsequent symptoms.

With regard to his left knee, the examiner is to opine whether any current or previous diagnosis of a left knee disorder "pre-existed" his military service and, if so, the examiner must indicate upon what facts that determination is based.  The examiner must also state whether the pre-existing left knee disorder was permanently aggravated beyond its natural progression by military service.  

If any left knee disorder currently diagnosed is found not to have pre-existed his military service, the examiner must state whether the left knee diagnosis is related to the Veteran's military service.  

With regard to his right knee, bilateral ankles, and left hip, the examiner must also render an opinion as to whether any diagnosis found is due to the Veteran's military service.  With regard to his left hip, the examiner must also provide an opinion as to whether a currently diagnosed left hip disorder was caused or aggravated by his bilateral knee or ankle disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address, to include any forwarding addresses provided on bounced back mail.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

